Exhibit 10.4

UNIVERSAL HEALTH SERVICES, INC.

TERMINATION, ASSIGNMENT AND RELEASE AGREEMENT B

WHEREAS, Universal Health Services, Inc., a Delaware corporation (the
“Company”), and Anthony Pantaleoni (the “Trustee”) as Trustee of the Alan B.
Miller 2002 Trust (the “Trust”) irrevocably designated by the insured executive
Alan B. Miller (the “Executive”) have entered into two Split Dollar Life
Insurance Agreements (together the “Split Dollar Agreements”) and Split Dollar
Collateral Assignments (the “Collateral Assignments”) each effective as of
January 25, 2002 and attached hereto as Exhibit A which together establish a
“split-dollar” life insurance arrangement between the Company and the Trust;

WHEREAS, Article 5 of the Split Dollar Agreements provides that such agreements
shall terminate upon delivery by the Trustee to the Company of written notice of
termination;

WHEREAS, Article 6 of the Split Dollar Agreements provides that in the event of
termination of the agreements under Article 5, that Trustee shall have ninety
days to pay the Company an amount equal to the Company’s investment in the
applicable insurance policies or to surrender the policies to or for the benefit
of the Company in satisfaction of the obligations to the Company; and

WHEREAS, the Company and the Trustee with approval of the insured Executive now
desire to terminate the Split Dollar Arrangement and the Collateral Assignments
and to have the Trustee assign all right title and interest in the insurance
policies covered by the Split Dollar Agreements and Collateral Assignments to
the Company in full satisfaction of any obligation to the Company and release by
the Company of all claims for repayment of the Company’s investment in the
policies;

NOW, THEREFORE, the Company, the Trustee and the Executive hereby agree as
follows, all to be effective as of December 9, 2010:

1. The Split Dollar Agreements are hereby terminated;

2. The Trustee, with approval of the Executive, hereby transfers all right,
title and interest in the insurance policies subject to the Split Dollar
Agreements and Collateral Assignments to the Company and releases the Company
from any and all further obligations to the Trust and/or the Executive or his
beneficiaries under the Split Dollar Agreements; and

3. The Company hereby accepts the transfer of the policies to it in full
satisfaction of its rights under the Split Dollar Agreements and the Collateral
Assignments and hereby releases the Trust and the Executive from any further
obligations thereunder and hereby releases and terminates the Collateral
Assignments.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Termination,
Assignment and Release Agreement, to be effective as of December 9, 2010.

 

COMPANY: Universal Health Services, Inc. By: /s/ Steve Filton Title: Sr. Vice
President and Chief Financial Officer TRUST: /s/ Anthony Pantaleoni Trustee for
the Alan B. Miller 2002 Trust EXECUTIVE: /s/ Alan B. Miller

 

2